Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5, 7, 9-15, 19-20, and 51-54 are allowed.

Examiner’s Comment
Pursuant to MPEP 606.01 the title has been changed to read:
-- SYSTEM AND METHOD TO ALTER A USER INTERFACE OF A SELF-DRIVING VEHICLE IN CASES OF PERCEIVED EMERGENCY BASED ON ACCELERATIONS OF A WEARABLE USER DEVICE –

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 03/04/2021, for at least independent claims 7 and 11, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 7 and 11.

	The amended independent claims recite limitations that describe determining a threshold acceleration value based on the current speed of the vehicle and then .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171